Thomas, J.:
The relator appeals from an order dismissing a writ of habeas corpus.. The relator was arrested on a warrant issued- by a magistrate upon the complaint of Kracke, Assistant Commissioner of the Department of Agriculture, for having in his possession, offering and exposing for sale, and selling, oleomargarine, and upon arraignment the defendant demanded an examination, whereupon the testimony of two witnesses was taken, Kracke and Geisler, a chemist. It appears that Kracke did not see the relator; that the latter made no representations to him with reference to the sale of the- article; that the relator was not present at the sale; that the witness did not see any sale; and that what was given to the chemist was no part of what was offered for sale. In other words, the defendant is neither directly nor indirectly shown to have been connected with the transaction, or to have been related to it in any form or to the substance that was given to and analyzed by the chemist. The order dismissing the proceedings should be reversed and the relator discharged. Burr, Woodward and Rich, JJ., concurred; Jenks, P. J., not voting. Order reversed, writ sustained, and relator discharged from custody.